Citation Nr: 1334453	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  04-41 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, claimed as the residuals of frostbite of the left wrist.

2.  Entitlement to service connection for a left hand disability, claimed as paralysis of the left hand.

3.  Entitlement to service connection for a left arm disability, claimed as paralysis of the left arm.

4.  Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone,  Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from October 1948 to June 1952. He served in Korea during the Korean Conflict.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a Decision issued in January 2010, the Board reopened claims of entitlement to service connection for frostbite of the left wrist, frostbite of the left hand, paralysis of the left hand, and paralysis of the left arm.  The Board then remanded the issues for the purpose of obtaining additional medical records and data.  Upon review, the agency of original jurisdiction (AOJ) granted service connection for the residuals of frostbite of the left hand with peripheral neuropathy.  The remaining issues were returned to the Board for appellate review. 

In December 2011, the Board remanded these matters for additional development actions.  After completing the actions requested by the Board, the AOJ continued the denial of service connection for left leg, foot, and toes in a July 2012 supplemental statement of the case (SSOC) and continued the denial of service connection for the left wrist, for the left hand, and for the left arm in an August 2012 SSOC. 

In November 2012, the Board denied service connection for a disability of the left foot, leg, and toes.  At that time, the Board also noted that the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only was in appellate status.  That and the remaining service connection issues were remanded for additional development.


FINDINGS OF FACT

1.  A left wrist disability was not manifest in service and is unrelated to service.

2.  A left hand disability, to include paralysis, was not manifest in service and is unrelated to service.

3.  A left arm disability, to include paralysis, was not manifest in service and is unrelated to service.

4.  The Veteran does not have a service-connected disability that results in permanent impairment of vision of both eyes. 

5.  The Veteran does not have a service-connected disability that causes loss of use of either hand or either foot. 

6.  The Veteran does not have a service-connected disability that results in ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A left hand disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A left arm disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment have not been met. 38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In this appeal, January 2002 and November 2007 letters provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  A September 2005 letter discussed the evidence necessary to support the Veteran's claim for automobile or other conveyance and adaptive equipment.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  He was also informed of how ratings and effective dates are assigned.  After issuance of the above letters, and providing the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue on appeal in the most recent July and August 2012 SSOCs.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that VA medical records and private records have been associated with the claims file.  The Veteran has not identified and authorized the release of any additional non-VA records.  The Veteran was afforded VA examinations, and an addendum was sought.  The Board finds that the most recent examination reports in conjunction with the addendum report are adequate in that the examinations were performed by a provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering his conclusions.  He again reviewed the record and provided an additional report, including opinions pertaining to the questions presented in this case.  The Board finds that the reports are a sufficient basis upon which to base a decision in this appeal.

Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  Moreover, as explained above there has been substantial compliance with the Board's remand directives.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records reflect that in December 1950, the Veteran sustained a shrapnel wound to his right shoulder as the result of combat action.  At that time, the Veteran was also diagnosed with conversion reaction, manifested by wrist drop; incapacity was undetermined.  An April 1951 consultation sheet indicates the Veteran's complaint of numbness and weakness in his left hand.  Neurological examination was negative.  The diagnosis was conversion reaction.  An August 1951 consultation sheet notes that the Veteran had been given the diagnosis of conversion reaction due to weakness in his left hand.  The provider noted that the symptoms were still present but had decreased.  In November 1951 a provider noted that the Veteran had experienced a frozen left hand in December 1950.  An X-ray was negative.  On examination, his left hand was definitely weaker in grip than the right.  The Veteran complained of left arm pain with movement.  On separation examination in June 1952, the Veteran was neurologically normal.  His upper extremities were also normal.

The Veteran was hospitalized at a VA facility in July 1952.  The hospital report includes a recitation of the Veteran's history.  He complained of a constant aching in his left wrist and loss of strength.  He reported that he was told during service that he had pathology in the left wrist but that an operation was not indicated.  Physical examination revealed no apparent limitation of motion of the left wrist.  The provider noted that no pathology was demonstrated on physical examination.  He indicated that during hospitalization, the Veteran underwent a stellate ganglion block with good response.  The final diagnosis was frostbite of the left hand and wrist with residual pain.  

On VA neuropsychiatric examination in November 1955, the Veteran stated that his left hand had been weak since it was frozen in Korea.  He indicated that it was especially painful during winter.  There were no localized atrophies or paralyses.  Cutaneous sensibility was normal.  The biceps and triceps reflexes were normal.  

On VA orthopedic examination in April 1962, the Veteran's hand grips were quite good and about equal in power.  

On VA examination in April 1964, there was no atrophy of the Veteran's arms.  Movement of both arms at the shoulders was normal.  There were no areas of hypesthesia, hyperesthesia, or paresthesias in either shoulder or arm.  There was no neuropathy.

During a September 1975 VA psychiatric examination, the Veteran reported that when he became nervous, his left wrist became weak and he had wrist drop.  

A March 1984 statement by the Veteran's private physician lists the various complaints for which the physician treated the Veteran.  Those regarding the left upper extremity are not included.  

On VA examination in December 1989, the Veteran reported a history of left wrist drop during service.  He indicated that he had experienced problems with weakness and pain in his left upper extremity from the shoulder to the fingers at intervals since 1950, including some numbness in his fingers.  He noted that his left upper extremity tired and trembled with prolonged use.  Physical examination revealed normal range of motion of both arms and normal muscular tone.  There was no anesthesia in any part of the hands.  Grip was normal.  The Veteran used his left hand and was able to sign his name multiple times without difficulty.  The diagnosis was history of wrist drop on left hand, not present at the time of examination and with negative neurological examination. 

Private treatment records associated with the claims file include reports of physical examinations conducted in June 1983, June 1984, June 1985, June 1986, June 1991, June 1992, June 1993, and June 1994.  Each time, no abnormalities were noted with respect to the Veteran's upper extremities.

A VA X-ray report dated in September 1990 indicates that there was no evidence of fracture, dislocation, significant arthritic changes, or other abnormalities.

In January 1997 the Veteran was seen by a private provider for numbness in his left hand.  The provider noted that the Veteran had been seen the previous year for left finger numbness after performing yard work.  He indicated that the report of a November 1996 head CT noted findings consistent with age related cerebral atrophy.  Sensory examination was normal.  The assessment was probable right thalamus infarct.  The Veteran was advised to keep his hypertension, cholesterol, and diabetes under tight control.  

In January 2002, the Veteran stated that during service, his wrist was frozen at 90 degrees and he could not straighten it.  He indicated that Army physicians diagnosed paralysis.  

The Veteran was seen for a neurological consultation in May 2002.  The Veteran complained of left shoulder pain with numbness and weakness of the left arm.  He stated that he had tingling in the left hand all of the time.  Electrodiagnostic testing was conducted.  It revealed left ulnar nerve entrapment.  The provider also noted that clinical examination revealed findings consistent with left carpal tunnel syndrome and left shoulder impingement syndrome.  

A May 2007 VA treatment record indicates that the Veteran had undergone EMG testing the previous week and that it was normal.  On physical examination strength was 5/5 in the upper extremities.  

On VA cold injury examination in June 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran was found to have a frozen left hand during service, with examination revealing definite weakness with diminution of sensation from one inch above the wrist down.  On physical examination, the left upper extremity reflexes were normal.  There was no deformity or swelling of the joints.  Range of motion of the left wrist and fingers was normal.  There was mild decreased light touch sensation in the tips of the left fingers.  The diagnosis was mild peripheral neuropathy of the tips of the left fingers.  

In December 2011, the Board determined that additional development was necessary.  Specifically, it indicated that the Veteran should be scheduled for examinations to determine whether he suffered from any disability of the left arm, hand or wrist.  The examiner's attention was drawn to the previous diagnoses of carpal tunnel syndrome and shoulder impingement.  

The Veteran submitted to VA examinations in February 2012.  On hand examination, the Veteran reported numbness, pain, and weakness of his left hand since 1950.  X-rays were normal.  The examiner concluded that the Veteran's left hand was normal and that no opinion was therefore warranted.  

On shoulder examination, the diagnoses were shoulder calcific tendonitis and impingement syndrome.  The examiner opined that the Veteran's left shoulder condition was not caused by or a result of active duty, including cold injury.  He reasoned that, based on a review of the medical records, medical literature, and his clinical experience, there was absolutely no evidence of a chronic left shoulder problem during service and for many years following separation from service.  He noted that the left shoulder condition was likely related to age combined with the Veteran's pervious work as a postal worker.  He also indicated that the shoulder impingement was likely caused by the calcific tendonitis.  

On wrist examination, no diagnosis was rendered.  The examiner noted that the Veteran's left wrist was normal, and that therefore an opinion was not warranted.  

Finally, following neurological examination, the examiner diagnosed sensory neuropathy of the bilateral upper and lower extremities, status post left ulnar neuropathy at the elbow-resolved, no residuals, and no objective evidence of left carpal tunnel syndrome.  He opined that the sensory polyneuropathy was not caused by or a result of active duty, including cold injury.  He stated that there was no objective evidence of left carpal tunnel syndrome, and that therefore an opinion was not warranted.  With respect to the polyneuropathy, he stated that the sensory findings were consistent with diabetic polyneuropathy and not cold injury.  He noted that there was no objective evidence of carpal tunnel syndrome.  He indicated that such was felt to be present on clinical examination in May 2002 but was not on the EMG of that date.  He noted that the findings leading to that diagnosis could not be duplicated on current examination and that the 2007 EMG did not reveal carpal tunnel syndrome.  He stated that there were no entrapment neuropathies on current examination, and the symmetrical findings of neuropathies were consistent with the Veteran's diabetes and not cold injury during service.

Pursuant to the Board's November 2012 remand, an additional VA examination was conducted in April 2013.  The examiner noted that left ulnar nerve entrapment/mononeuropathy at the elbow and left carpal tunnel syndrome had resolved with no residuals.  He further stated that the Veteran's bilateral symmetric polyneuropathy was not caused by or a result of service.  He reasoned that there was no objective evidence of the current polyneuropathy in service or shortly after discharge.  He stated that the findings and the medical record review was consistent with slowly progressive bilateral symmetric upper and lower extremity sensory polyneuropathy secondary to the Veteran's diabetes.  

In May 2013, the VA examiner provided an addendum to his April 2013 examination report.  He stated that the previously diagnosed left ulnar nerve entrapment/mononeuropathy at the elbow and left carpal tunnel syndrome were not related to service.  He indicated that the findings related to the Veteran's left hand were consistent with slowly progressive bilateral symmetric sensory polyneuropathy secondary to the Veteran's diabetes.  He noted that left ulnar nerve entrapment and left carpal tunnel syndrome were incidental findings in May 2002, and were transient conditions confirmed to have resolved in April 2007 by neurological testing.  He stated that all of the diagnoses were more than 50 years following discharge from service and were not the same as the event that occurred in service, and were thus not related to service.  

Analysis

	Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed left wrist, hand, and arm disabilities.  While the evidence reveals that the Veteran has diagnoses referable to left upper extremity, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Rather, the February 2012 VA examiner concluded that calcific tendonitis, impingement syndrome, and previously diagnosed carpal tunnel syndrome were not related to service.  He indicated that sensory findings were consistent with diabetic polyneuropathy and not cold injury.  The April 2013 examiner indicated that findings related to the Veteran's left hand were consistent with slowly progressive bilateral symmetric sensory polyneuropathy secondary to diabetes.  The Board notes that service connection for diabetes mellitus was denied by way of a November 2002 rating decision.  The examiner further noted that the previously diagnosed left ulnar nerve entrapment and left carpal tunnel syndrome were incidental findings which were transient and were confirmed to have resolved by neurological testing in April 2007.  He concluded that all of the diagnoses were more than 50 years following service and were not related to service.
  
The April 2013 VA examiner provided a reasoned opinion based on a complete review of the Veteran's available history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, attempted to obtain a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's documented past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's assertions to the contrary.  

The Board also acknowledges the Veteran's own assertions that the claimed left upper extremity disabilities are related to service, to include exposure to cold therein.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the diagnosed disabilities because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the claimed left upper extremity disabilities are not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that these claimed disabilities are related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

In summary, no medical professional has attributed the Veteran's claimed left upper extremity disabilities to service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the record, than on the Veteran's assertions that the claimed disabilities are related to service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's left upper extremity, the preponderance of the evidence is against finding that these diagnoses are related to any injury or disease in service, to include on the basis of continuity of symptomatology.  The Board finds that the negative record at service discharge and for years following service is more probative rather than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Automobile/adaptive Equipment

The Veteran seeks entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or, (iii) permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2)  as that disability where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  See Tucker v. West, 11 Vet. App. 369, 373 (1999) (relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance).  In accordance with 38 C.F.R. § 4.40  (2013), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id.  The determination will be made on the basis of the actual remaining function, whether the acts balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A Veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Here, the Veteran has been granted service connection for posttraumatic stress disorder, a right shoulder disability, and residuals of frostbite to the left hand.  

Initially, the Board notes that there is no evidence in the record that any of the Veteran's service-connected disabilities affect his vision.  In addition, service connection for defective vision was denied by the Board in an October 1994 decision.  The Veteran is not currently service-connected for an eye disorder, and he does not allege that any of his service-connected disabilities cause vision impairment.  Thus, the claim cannot be granted based on a permanent impairment of vision in both eyes.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

There is also no evidence in the record that any of the Veteran's service-connected disabilities affect his feet.  The record does reflect that the Veteran has some disability of his left hand.  However, the Veteran does not contend, and the medical evidence does not establish, that this disability is equivalent to the loss of use of the left hand. There is also no evidence in the record showing that amputation of the left upper extremity, at any level, has been recommended to the Veteran, or that his level of use in the left hand is equivalent to an amputation of the left arm.  During the April 2012 VA examination, the examiner specified that the functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  
There is no positive medical evidence to the contrary in the claims file.  Similarly there is no indication that the Veteran has permanently lost the use of his right hand.  Thus, the medical evidence does not establish that the Veteran's service-connected disabilities, to include the service-connected cold injury residuals of the left hand, have caused a loss of use of either hand.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

Simply put, the Veteran is not an "eligible person," as defined by 38 C.F.R. 
§ 3.808(b)(1), for financial assistance in acquiring an automobile or other conveyance and adaptive equipment because the evidence of record does not establish that any of his service-connected disabilities have caused the loss of use of one or both feet or hands, or the permanent impairment of vision in both eyes.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

The law also provides that a veteran may be entitled to only adaptive equipment if he has ankylosis of at least one knee or one hip due to a service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4); see also 38 C.F.R. 
§ 3.350(b).  However, as previously stated, the Veteran is not currently service-connected for a knee or hip disability.  Thus, he is not entitled to benefits under this provision.

For the aforementioned reasons, the criteria for automobile and adaptive equipment, or adaptive equipment only, are not met.  Under the circumstances, the Board must find that the preponderance of the evidence is against the claim.  The benefit-of-the doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a left arm disability is denied.

Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


